Citation Nr: 1513447	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-10 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than December 29, 2010 for an award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Travel Board hearing was held in September 2014 before the undersigned.  A transcript of this hearing is of record.

At the September 2014 Board hearing, the Veteran's representative mentioned the issue of clear and unmistakable error (CUE) in a December 31, 1996 Board decision that denied service connection for PTSD.  The undersigned explained that the Veteran could submit a motion for CUE in the December 31, 1996 Board decision, and asked if he would like so submit such a motion.  The representative responded that he was going to get in touch with "the CBS" before deciding whether or not to file a CUE motion.  The undersigned then indicated that it would be left up to the Veteran (and his representative) as to whether he would like to file a motion for CUE in the December 31, 1996 Board decision that denied service connection for PTSD.  No such motion has been received by the Board.  However, the Veteran is free to submit a CUE claim in the December 2006 Board decision should he desire to do so.  


FINDINGS OF FACT

1.  The RO denied the Veteran's petition to reopen a claim for service connection for PTSD in a February 2008 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated February 21, 2008.  He did not appeal.

2.  The Veteran filed a petition to reopen his claim for service connection for PTSD on December 29, 2010.  

3.  There were no pending, unadjudicated claims for service connection for PTSD between February 21, 2008, and December 29, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to December 29, 2010 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

A letter dated in March 2011 provided all notice required under the VCAA.  The letter notified the Veteran of the elements of service connection, including the effective date element, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).  Moreover, because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, and VA and private treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).   He has not identified any other records or evidence he wished to submit or have VA obtain.  Because the earlier effective date issue does not involve a medical determination, a VA examination or opinion is not warranted.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, because the outcome of this claim is determined solely as a matter of applicable law rather than facts that are in dispute or that require further development, further notice or assistance is not warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 C.F.R. § 3.159(d).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

In addition, the Veteran testified at a September 2014 hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the undersigned fully explained the issue on appeal to the Veteran.  He had an opportunity to provide testimony in support of the contention that an earlier effective date for service connection is warranted, facilitated by questioning from the undersigned and his representative.  As noted in the Introduction, the undersigned explained that the Veteran could submit a motion for CUE in the December 1996 Board decision, but no such motion has been received.  There is no indication that any outstanding evidence exists that might provide additional support for entitlement to an earlier effective date.  In light of the hearing record, and as entitlement to an earlier effective date turns wholly on the application of law rather than on the weighing of facts that are in dispute, no prejudicial error was committed in discharging the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.


Earlier Effective Date

The Veteran initially submitted a claim for service connection for PTSD in December 1992.  This claim was denied by the RO in May 1993 and June 1994 rating decisions.  The Veteran perfected an appeal.  The Board denied his claim for service connection for PTSD in December 1996.  See 38 C.F.R. § 3.304(f) (1996).  The Veteran filed a motion for reconsideration; but it was denied in June 1997.  See June 4, 1997 Letter from the Board to the Veteran.  Accordingly, the December 1996 Board decision is final.  38 U.S.C.A. § 7104(a).  

The Veteran filed a petition to reopen his claim in June 2007.  In a February 2008 rating decision, the RO denied the claim for service connection for PTSD finding that new and material evidence had not been submitted.  The Veteran was notified of this decision and of his appellate rights by letter dated February 21, 2008.  The Veteran did not appeal, and no new and material evidence was submitted within one year.  Therefore, the February 2008 rating decision became final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. § 3.156(b).  

The next correspondence received from the Veteran was his petition to reopen his claim for service connection for PTSD, on December 29, 2010.  The claim was reopened and service connection was granted for PTSD with major depressive disorder in a September 2011 rating decision, effective from December 29, 2010.  The Veteran contends that he should be awarded an effective date of December 10, 1992, because that was when he submitted his original claim and the evidence of record shows that his PTSD was present in 1992.  He further maintains that there was sufficient evidence of record at the time of the May 1993 and/ or June 1994 rating decisions to grant his claim.  

The Board notes that at the time of the February 2008 denial, the pertinent regulation had stricter requirements for the grant of service connection for PTSD; however, in 2010, the regulation changed and relaxed the evidentiary standards for claimed stressors.  The Veteran's claim for service connection was granted under these relaxed standards.  Although the revised 38 C.F.R. § 3.304(f)(3) "liberalizes," in particular circumstances, the evidentiary standard for establishing an in-service stressor, this regulatory change is not a liberalizing change for effective date purposes.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,843, 39,851 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010) (Stressor Determinations).  Accordingly, when addressing an effective date issue based on a grant of service connection under the new regulation, the appropriate date is determined under the general rule for effective dates, as set forth below.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

Thus, once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  The only exceptions to this rule are when a later grant of service connection is based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE).  As the grant of service connection for the Veteran's PTSD was not based on newly obtained service department records, the only basis for an effective date prior to December 29, 2010 would be a determination that a claim for this disorder was previously submitted but not yet adjudicated, and/or that there was CUE in a prior decision in not granting service connection for PTSD.

To the extent that the Veteran is claiming that there was clear and unmistakable error in the May 1993 and/or June 1994 RO rating decisions, the Board notes that those decisions were subsumed by the December 31, 1996 Board decision.  The effect of subsuming is that, as a matter of law, no claim of clear and unmistakable error can exist with respect to those RO decisions.  See 38 C.F.R. § 20.1104.  Therefore, there can be no claim of CUE in the May 1993 and/or June 1994 RO rating decisions that denied service connection for PTSD.  And as noted in the Introduction, the Veteran has not submitted a motion for CUE in the December 31, 1996 Board decision.

The Board next turns to the issue of whether an earlier effective date is warranted based on the date of claim.  A claim is defined as any communication or action indicating an intent to apply for one or more benefits under VA law.  See 38 C.F.R. § 3.155 (2014); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

As noted above, once a previous decision has become final, the earliest effective date of service connection is the date of the petition to reopen rather than the date of the initial claim.  See U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Following the final February 2008 RO decision that denied service connection for PTSD, no correspondence was received from the Veteran until the receipt of his claim to reopen on December 29, 2010.  There is no evidence in the claims file, after the February 2008 rating decision, and prior to the Veteran's December 29, 2010, claim, which can reasonably be construed as a claim to reopen.  Thus, the effective date of December 29, 2010 is proper.

Accordingly, as the date of petition to reopen a claim for service connection for PTSD is December 29, 2010, this is the earliest date that may be assigned for the award of service connection.  See 38 C.F.R. § 3.400.  Thus, the appeal of the effective date assigned must be denied as a matter of law, and the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

The claim of entitlement to an effective date earlier than December 29, 2010 for an award of service connection for PTSD with major depressive disorder is denied.  



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


